DETAILED ACTION
Office action mailed on 02/03/2021 is withdrawn and the new office action is set forth below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The examiner acknowledges that the requirements for claims of foreign priority have been met.
Status of the claims
Claims 1-17 are under examination
Drawings
The drawings are objected to because the labels of Fig. 4 do not correspond to the description in the specification (paragraph 0085; line 5-10).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Specification
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892 or were cited in a proper information disclosure statement, they have not been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen AK, Chen X, Lim YM, Reuveny S, Oh SK. Inhibition of ROCK-myosin II signaling pathway enables culturing of human pluripotent stem cells on microcarriers without extracellular matrix coating. Tissue Eng Part C Methods. 2014 Mar;20(3):227-38 (hereinafter referred to as Chen et al).

Regarding claims 1 and 2- Chen et al teaches a medium for culturing naïve pluripotent stem cells (Materials and Methods: Cell culture) where the medium contains the Rock inhibitor Y-27632 at a concentration ranging from 0.25-10µM (Results: Rock inhibitor enables the cultivation of hPSCs on positively charged microcarriers without ECM protein coating; paragraph 03).
Regarding claim 4- Chen et al discloses that the art has moved away from feeder layers to feeder-free Matrigel-coated cultures. They then point out that Matrigel cultures have significant limitations in regards to developing therapeutic applications and outline the need for new chemically defined and xeno-free medium (Introduction; paragraph 02). Chen et al teaches a medium without feeder cells (Materials and Methods: Cell culture) and without the use of extracellular matrices such as Matrigel (Results: Rock inhibitor enables the cultivation of hPSCs on positively charged microcarriers without ECM protein coating; paragraphs 03 and 04).
Regarding claim 5- The complete mediums taught by Chen et al, StemPRO hESC SFM and mTeSR1, both contain growth factors (Materials and Methods: Cell culture; also see images below).

    PNG
    media_image1.png
    540
    401
    media_image1.png
    Greyscale
 
















    PNG
    media_image2.png
    420
    794
    media_image2.png
    Greyscale

Regarding claim 6- Chen et al teaches a medium for culturing naïve pluripotent stem cells, wherein the stem cells were cultured on microcarriers in a suspension (Materials and Methods: Cultivation of hPSCs on microcarriers; paragraphs 01 and 02).
Regarding claim 7- The medium taught by Chen et al was used to culture both human embryonic stem cells and human induced pluripotent stem (iPS) cells (Materials and Methods: Cell culture).
Regarding claims 8 and 9- Chen et al teaches a method of culturing naïve human embryonic and induced pluripotent stem cells (Materials and Methods: Cell culture) in a medium containing a ROCK inhibitor, specifically Y-27632, at a concentration ranging from 0.25-10µM (Results: Rock inhibitor enables the cultivation of hPSCs on positively charged microcarriers without ECM protein coating; paragraph 03). The stem cells grown in the presence of a ROCK inhibitor expanded sevenfold (indicating proliferation) while maintaining a naïve state as shown by the expression of pluripotent markers (Results: Rock inhibitor enables the cultivation of hPSCs on positively charged microcarriers without ECM coating; paragraph 04, see also Fig.1).
Regarding claim 11- As discussed for claim 4 above, Chen et al teaches the culturing of stem cells in a medium lacking feeder cells and extracellular matrix  (Introduction; paragraph 02, Materials and Methods: cell culture, Results: Rock inhibitor enables the cultivation of hPSCs on positively charged microcarriers without ECM protein coating; paragraphs 03 and 04).
Regarding claim 12- Chen et al teaches a method of culturing pluripotent stem cells on microcarriers in suspension (Materials and Methods: Cultivation of hPSCs on microcarriers; paragraph 01 and 02).
Regarding claim 13- Chen at al teaches a method of culturing both human embryonic stem cells and human induced pluripotent stem cells (Materials and Methods: cell culture).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al in view of Carter MG, Smagghe BJ, Stewart AK, Rapley JA, Lynch E, Bernier KJ, Keating KW, Hatziioannou VM, Hartman EJ, Bamdad CC. A Primitive Growth Factor, NME7AB, Is Sufficient to Induce Stable Naïve State Human Pluripotency; Reprogramming in This Novel Growth Factor Confers Superior Differentiation. Stem Cells. 2016 Apr;34(4):847-59. Epub 2016 Jan 7 (hereinafter referred to as Carter et al). 
Teachings of Chen et al regarding the limitations of independent claims 1 and 8, as well as dependent claim 9, have been described in the 102 rejection above.
Regarding claim 15- Chen et al teaches the culturing of stem cells in a medium lacking feeder cells and extracellular matrix  (Introduction; paragraph 02, Materials and Methods: cell culture, Results: Rock inhibitor enables the cultivation of hPSCs on positively charged microcarriers without ECM protein coating; paragraphs 03 and 04).
Regarding claim 16- Chen et al teaches a method of culturing pluripotent stem cells on microcarriers in suspension (Materials and Methods: Cultivation of hPSCs on microcarriers; paragraph 01 and 02).
Regarding claim 17- Chen at al teaches a method of culturing both human embryonic stem cells and human induced pluripotent stem cells (Materials and Methods: cell culture).

However, Chen et al fails to teach wherein the culture medium does not contain a MEK inhibitor as required by claims 3, 10, and 14-17. 
Carter et al also discloses a method for culturing naïve pluripotent stem cells wherein the medium contains truncated human NME/NM23 Family Member 7 (NME7) without inhibitors and induces a stable naïve-like state in human embryonic and induced pluripotent stem cells (Abstract). Carter et al teaches that culturing naïve stem cells in the presence of NME7 without other extrinsic agents results in human naïve stem cells that are more comparable to their natural counterpart (Introduction; paragraph 04).
It would have been prima facie obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to modify the medium and method of culturing of Chen et al with that of Carter et al to exclude the addition of a MEK inhibitor with a reasonable chance of success. One of ordinary skill in the art would have been motivated to do so as limiting the amount of exogenous agents allows for the culture of naïve stem cells in vitro that better resemble those in vivo. One of ordinary skill in the art would expect that modifying the method of Chen et al with that of Carter et al Materials and Methods: Stem Cell Culture, Carter et al).
Conclusion
Claims 1-17 are rejected
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MICHAEL JEFFRIES whose telephone number is (571)272-0670.  The examiner can normally be reached on Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 5712726460.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/RAM R SHUKLA/Supervisory Patent Examiner, Art Unit 1635